Filed 2/28/22
                CERTIFIED FOR PUBLICATION


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA


                 SECOND APPELLATE DISTRICT

                          DIVISION FIVE


In re MIA M. et al., Persons         B313574
Coming Under the Juvenile Court      (Los Angeles County
Law.                                 Super. Ct. No. 18CCJP07738F-H)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

        Plaintiff and Respondent,

        v.

A.M. et al.,

        Defendants and Appellants.


      APPEAL from an order of the Superior Court of Los
Angeles County, Nichelle L. Blackwell, TemporaryJudge.
Affirmed in part, reversed in part and remanded with
directions.
      Jesse McGowan, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Brian Mahler, Deputy County
Counsel for Plaintiff and Respondent.
        __________________________________________

      Seeking a new jurisdiction and disposition hearing,
appellant A.M. (father) filed a petition under Welfare and
Institutions Code section 388, asserting under Ansley v.
Superior Court (1986) 185 Cal.App.3d 477 (Ansley) that
inadequate search efforts by respondent the Los Angeles
County Department of Children and Family Services (the
Department) violated his due process right to notice of critical
juvenile court proceedings.1 He now appeals the juvenile
court’s orders denying his section 388 petition and terminating
parental rights to Mia M. (Mia) under section 366.26. Father
contends the Department did not exercise reasonable
diligence, and the juvenile court’s decision to deny his section
388 petition was prejudicial error. Father further contends
the court erred in failing to find he was Mia’s biological father.
K.V. (mother) also appeals, and she joins in father’s



      1 Further section references are to the Welfare and
Institutions Code, unless specified otherwise. Section 388
provides that a parent of a dependent child may petition the
court for a hearing to change, modify, or set aside any previous
order on the grounds of change of circumstance or new evidence.
(§ 388, subd. (a)(1).) Ansley, supra, 185 Cal.App.3d 477
authorized a party to a dependency proceeding to use section 388
to seek relief for a due process notice violation.




                                 2
arguments.2 The Department contends it exercised
reasonable due diligence in its efforts to locate father, and that
any notice error was harmless. The Department also contends
that vacating all prior orders and conducting new jurisdiction
and disposition hearings, as father requested in his section
388 petition, would not be in Mia’s best interests.
      Finding prejudicial error, we reverse the court’s order
denying father’s section 388 petition and vacate the order
terminating parental rights as to Mia. While our decision
necessarily affects the order terminating mother’s parental
rights as well, we remand for a new jurisdiction and
disposition hearing as to father only.

     FACTUAL AND PROCEDURAL BACKGROUND

Dependency Petition and Detention of Mother’s Children

      In November 2019, the Department filed a petition alleging
that mother’s four children were dependents under section 300,
subdivisions (a), (b), and (g). Mother’s oldest child N.G. was 10
years old; Mia was 8 years old; and the youngest two children


      2 Mother’s joinder brief does not raise any separate
contentions of error regarding the denial of her section 388
petition or the order terminating parental rights for two of her
other children, R.V. and S.V. Mother has accordingly waived any
challenge to those orders. (In re J.F. (2019) 39 Cal.App.5th 70,
75–79 [even liberally construing a notice of appeal will not permit
an appellate court to consider orders when an appellant has
failed to provide any argument or legal authority].)




                                  3
(R.V. and S.V.) were below the age of three. According to the
petition allegations, mother had failed to make an appropriate
plan for the children’s care, leaving them with maternal
grandmother while mother’s whereabouts were unknown.
Mother also had histories of substance abuse and domestic
violence with a male companion. The petition identified the
father of each child, but did not include allegations against any of
the fathers.3
      At the November 19, 2019 detention hearing, the court
found father to be Mia’s alleged father, ordered Mia and the
younger children detained, and ordered the Department to
present in its jurisdiction and disposition report evidence of due
diligence in attempting to locate mother, father, and E.B. (the
father of mother’s youngest two children).

Department’s Efforts to Locate Father

   A. Available Information About Father’s Whereabouts

      The Department’s November 2019 detention report stated
that maternal grandmother gave father’s name to the social
worker. Maternal grandmother also explained that a different
person, K.M.-H., “is the one who registered [Mia] as his but in
reality [A.M.] is the father.” Maternal grandmother stated that
father “lives somewhere in Oklahoma as child Mia goes to


      3 Father is only Mia’s father. N.G.’s father took custody of
N.G. and is not a party to this appeal. The youngest children
(R.V. and S.V.) share a common father (E.B.), who is also not a
party to the current appeal.




                                 4
Oklahoma every summer to spend time with him and [paternal
grandmother Rosa]. [Maternal grandmother] stated that she
used to have contact information for them via Facebook but
reported that [Rosa] recently deleted her account, therefore she
no longer has contact with them or know [sic] of any other
identifying information.”4
       The social worker interviewed Mia, who also explained that
her last name matches K.M.-H.’s last name because K.M.-H. “has
her listed as his daughter,” but that her last name is supposed
match father’s name, because father is her “real dad.” When the
social worker asked Mia if she knew father’s phone number or
address, Mia “stated that she does not know besides he lives in
Oklahoma and she visits him in the summer time as her
grandmother [Rosa] buys her the ticket and she visits them.”
When asked how she knew all this information, Mia explained
that she hears her maternal grandmother and mother talking.
       Referring to father, the court noted at the November 19,
2019 detention hearing, “Apparently he resides in Oklahoma and
Mia visits with him in the summers.” On November 21, 2019,
mother told the social worker over the phone that father is Mia’s
father, and that Mia’s adoptive father K.M.-H. was deported to El
Salvador and killed. Nonetheless, the Department included as
part of its jurisdiction and disposition report a due diligence
search declaration for K.M.-H., but not for father. Based on
father’s minimal contact with Mia, the Department recommended



      4 Paternal grandmother is identified with two different last
names in different parts of the record. To avoid confusion, we
will refer to paternal grandmother as Rosa.




                                5
no family reunification services and no visits with Mia for father,
until such time as father contacts the Department.
       Mother’s first appearance in court was on December 13,
2019. She identified father as Mia’s biological father, but when
asked whether he openly acknowledged Mia as his daughter,
mother responded that he knew he was Mia’s father, but he
walked away and never stepped up. K.M.-H., the individual
listed on Mia’s birth certificate was not Mia’s biological father.
The court again found A.M. to be an alleged father, and again
directed the Department to conduct a due diligence search for
him.

   B. Department’s Search Efforts

       On January 3, 2020, the Department filed a last minute
information report and a declaration of due diligence
summarizing the Department’s efforts to locate father as of
mid-December 2019. Unlike the declaration of due diligence
submitted earlier for K.M.-H., the declaration of due diligence
for father did not include copies of any actual searches or
results. The Department interviewed mother and Mia about
father’s whereabouts in November 2019. Mother stated father
moved to Oklahoma several years earlier, and mother had not
heard from him since. Mia said she had not seen father for a
long time and he lives in Oklahoma. There is no indication in
the Department’s due diligence report, or in any of its reports,
that the Department asked mother or Mia if they had been in
contact with Rosa, or knew any other paternal relatives or
anyone else who might have father’s contact information.
Other than maternal grandmother’s statements included in




                                 6
the detention report and one unfruitful conversation with a
paternal great aunt of Mia’s half-sister N.G., there is no
evidence that the Department spoke to anyone other than
mother and Mia as part of an effort to locate father before the
jurisdiction and disposition hearing.
      According to the due diligence declaration, Department
employees used father’s name and date of birth to search
several California and federal databases on November 25,
2019, but no matches were returned.5 A similar search of the
Thomson Reuters CLEAR database also returned no results.
The due diligence report did not include searches of any
Oklahoma-specific databases. Based on an internet search of
“telephone directory clearance,” the Department sent copies of
the petition to seven addresses in Southern California and two
addresses in Oklahoma.6 The Department reported that its
due diligence search for father was incomplete, as the
Department was still waiting for certified mail return receipts.




      5 The Department’s due diligence efforts in 2019 used
father’s name and date of birth as stated on the Department’s
section 300 petition. The source of this information is not
apparent from the record. The information father subsequently
gave the Department in October 2020 was different, in that
father gave a different spelling for his first name, and provided a
middle name and a different date of birth.

      6The two Oklahoma addresses identified in the 2019
declaration of due diligence did not correspond to father’s actual
address.




                                 7
Jurisdiction and Disposition Hearing

       At the January 9, 2020 combined jurisdiction and
disposition hearing, the court found notice of the proceedings
had been given in accordance with the law. It noted father’s
whereabouts were unknown, that the Department had
conducted a due diligence search for him, and that he was only
an alleged father. Contact with Mia would not be permitted
until father contacted the Department. The court declared
Mia, and also her half-siblings R.V. and S.V., dependent
children under section 300, subdivisions (b) and (g), and
removed all three children from mother’s custody. The court
granted mother reunification services, but denied services to
father, under section 361.5, subdivisions (a) and (b)(1),
because he was an alleged father whose whereabouts were
unknown.

Six-Month Review Report

       In a March 2020 phone conversation, mother told the
social worker that father was in Oklahoma, but that mother
didn’t understand why the Department would want father’s
contact number because he was “not in the picture.” When the
social worker explained that the father had the right to know
of the open dependency case, mother agreed to call father and
inform him of the case. The Department noted this
conversation in its July 2020 review report, along with a
comment that, on other occasions, mother had stated she did
not know father’s whereabouts. The report also related a
conversation with N.G.’s paternal great aunt, who stated she




                               8
knew that father had moved to another state and did not have
a relationship with Mia. The July 2020 report indicated that
the Department would be submitting a due diligence report for
father at the next hearing; however, no subsequent due
diligence report appears in the record.

Initial Contact with Father and Rosa

       In a last minute information filed with the court on
October 15, 2020, the Department reported that the social
worker spoke by phone with father, Rosa, and paternal aunt
J.A. in early October 2020. The Department’s report did not
explain how father or paternal relatives initially obtained the
social worker’s contact information, or alternatively how the
social worker located father.7
       Both father and Rosa told the social worker they had
been in contact with mother, but mother had not informed
them of Mia’s involvement in the dependency case. Rosa
stated that whenever she asked mother about Mia, mother
would say Mia was outside playing. It was not until Rosa
insisted on getting more information about the child, in a
conversation on October 1, 2020, that mother told Rosa that
Mia was in foster care. Rosa was devastated to learn that Mia
was in foster care when the child had paternal relatives who
love her. Father asked for Rosa to be considered for possible


      7 Based on a delivered service log included in the appellate
record, we gather that Rosa and J.A. contacted the social worker.
It appears Rosa or J.A. likely provided father’s contact
information to the social worker, who likely called father.




                                 9
placement. Father was currently on probation but felt Mia
would be well off with Rosa, near her biological family. Rosa
explained that she has always looked after Mia and considers
her a daughter. She raised Mia from two months to two years
old, until mother wanted the child back. Rosa maintained
contact with mother so Mia could visit and spend several
months at a time in Oklahoma with her. Rosa had a three-
bedroom home, with a bedroom Mia used when she visited
Oklahoma. Rosa requested phone communication and visits,
and stated she and her husband were available for placement
and wanted to be considered for placement of Mia and her
younger half-siblings. The Department recommended that a
request be made under the Interstate Compact on the
Placement of Children (ICPC) for Rosa.
      J.A. also contacted the social worker, offering to be
considered as an alternative placement if the Department
would not consider placing Mia with Rosa. According to J.A.,
Rosa had a DNA test administered for father when Mia was
an infant, to confirm that father was Mia’s biological parent.
J.A. substantiated that Rosa had always looked after Mia and
considers Mia a daughter.
      Father provided the social worker his address in
Oklahoma, his full name, and his correct birthdate. The social
worker informed father of the upcoming six-month review
hearing date and stated she would forward his information to
the court. Father said he would participate by
videoconference. The record shows that notice of the October
27, 2020 hearing was mailed to father the day he spoke with
the social worker, October 2, 2020.




                               10
Six-Month Review Hearing

      Father did not appear at the October 27, 2020 six-month
review hearing. The court discussed the Department’s
October 15, 2020 last minute information summarizing the
recent contacts with Mia’s paternal family. The court pointed
out the ambiguity in the record as to whether the social
workers found father or he contacted them. The court also
posited that perhaps mother reached out to father in a last-
ditch effort to save the children from permanency. The court
emphasized that it had already declared father an “alleged”
father, that his name was not on Mia’s birth certificate, and
that he had never come to court, “despite the due diligence the
Department has provided and submitted when we did the
adjudication/disposition.” Neither the court nor any party
raised the possibility of continuing the hearing to permit the
Department to investigate the reason for father’s non-
appearance.
      The court stated it was aware that Rosa helped raise
Mia between the ages of two months and two years, but also
noted that Mia was now nine years old. Acknowledging that
Mia used to visit Rosa in Oklahoma, the court nonetheless
concluded that neither father nor Rosa had any custodial
rights. The court denied the Department’s recommendation
for an ICPC for Rosa, emphasizing that father was an alleged
father only and he had not yet appeared in court. K.M.-H., not
father, appeared on Mia’s birth certificate, and father had
neither allowed Mia to live with him or held her out as his
child. Because father had no custodial rights to Mia, paternal




                               11
grandmother Rosa also had no rights to care, custody, or
control of the child.
      The court found mother’s compliance with reunification
services had been minimal; it terminated mother’s
reunification services and scheduled a section 366.26 hearing.

Initial Section 366.26 Report and Hearing

       In a section 366.26 report filed February 2021, the social
worker did not specify when she spoke to father, but relayed
that father was provided with notice of the upcoming February
23, 2021 hearing. Father had acknowledged he was Mia’s
biological father, he was aware of the hearing, he had called
the number provided and was assigned an attorney, and he
was ready to establish paternity. According to father, Rosa
had previously verified father’s paternity through a DNA test.
Father provided a copy of the DNA test to the social worker,
and a copy was to be attached to the report. However, the
report that appears in our appellate record does not include a
copy of father’s DNA test as an attachment.
       The Department also reported that mother “has stated
she does not understand why the Department wants the
fathers’ or relatives’ number if they are not in the picture.”
Mother alternately claimed she did not know their
whereabouts or would reach out to them to provide the social
worker’s contact information. The report concludes, “[i]t is
clear that mother continues to be dishonest as to the fathers.”
       Father appeared by videoconference at the February 23,
2021 hearing, and an attorney made a special appearance on
his behalf. The court continued the section 366.26 hearing to




                                12
June 2021 for the Department to provide notice by publication
to K.M.-H., the person identified on Mia’s birth certificate.8
Review Hearings and Section 388 Petitions

       In April 2021, Rosa filed a pro per section 388 petition,
seeking to have Mia placed with her. Rosa alleged she had
cared for Mia off and on since Mia was two months old. After
learning in October 2020 that Mia was in foster care, Rosa re-
established communication with Mia. Rosa only learned in
March 2021 that she could file a section 388 petition to seek
custody. Attached to the petition were (a) Rosa’s explanation
for why she was now filing a section 388 petition; (b) a
document notarized in August 2012, in which mother stated
she was appointing Rosa as Mia’s legal guardian for an
eighteen-year period, from 2012 to 2029, with authority to
enroll Mia in school, sign documents on her behalf (e.g.,
government, medical, school), and travel inside and outside of
the United States; (c) a copy of Mia’s birth certificate, (d) DNA
test results from October 2011 stating father could not be
excluded as Mia’s biological father; and (e) copies of various
other documents, including Mia’s social security card, her
immunization record, and records showing Mia received
medical care and benefits in Oklahoma.



      8A subsequent supplemental report filed before the
continued section 366.26 hearing in June 2021 stated that K.M.-
H. was noticed by publication in April and May 2021.
Presumably, the Department and the court did not credit
mother’s earlier statement that K.M.-H had been deported to El
Salvador and killed.




                                 13
       On April 14, 2021, over the Department’s objection, the
court scheduled a hearing on Rosa’s section 388 petition for
May 18, 2021. The court also ordered monitored visits for
Rosa, with the Department having the authority to admonish
Rosa not to tell Mia she is coming to live with Rosa, and
authority to terminate the visit if Rosa continued making such
statements. The court ordered the Department to file a report
addressing Rosa’s petition, an update on visitation, as well as
a recommendation regarding an ICPC for Rosa.
       At an April 27, 2021 post-permanency planning review
hearing under section 366.3, a different attorney made a
special appearance for father. The court noted that the
attorney specially appearing for father had not been
appointed, and unless she was going to request a DNA test,
there was nothing the attorney could do.
       On May 14, 2021, father’s counsel filed California
Judicial Council form JV-505, “Statement Regarding
Parentage” (JV-505) asking the court to appoint counsel and
enter a judgment of parentage. Father’s counsel also filed a
section 388 petition, arguing the Department’s inadequate
efforts to locate father and give him notice of the dependency
proceeding violated father’s right to due process. Father’s
petition noted that father was non-offending, and the reason
for denying reunification services at the original January 9,
2020 disposition hearing was that father’s whereabouts were
unknown (§ 361.5, subd. (b)(1)). Father sought an order
vacating the January 9, 2020 jurisdiction and disposition
orders and resetting a jurisdictional hearing. Father’s petition
cited Ansley, supra, 185 Cal.App.3d at page 490 and argued




                                14
that lack of due process was a jurisdictional defect, so the best
interest of the minor was not a consideration.
       On the date of the next hearing, May 18, 2021, the
Department reported that despite earlier problems with Rosa
telling Mia she was going to Oklahoma, an in-person visit with
Rosa in April 2021 had gone well. Mia’s caregivers were
willing to maintain ties with Mia’s biological family, as long as
communication was appropriate and beneficial to Mia’s well-
being. Rosa wanted Mia to live with her in Oklahoma, but
Mia wanted to stay in her current home. At the hearing, the
court appointed counsel for father. The court heard argument
on Rosa’s section 388 petition from Rosa herself, as well as
counsel for father, the Department, and minor’s counsel. In
response to the court’s questioning, Rosa explained that Mia
stayed with Rosa from May through September 2019, just
months before the petition in this case was filed in November
2019. Rosa and father’s counsel argued the court should grant
Rosa’s section 388 petition, so Mia could be with family. The
Department and minor’s counsel emphasized that Mia had
found stability with her foster family and that denying Rosa’s
section 388 petition would be in Mia’s best interests. Mia’s
counsel also mentioned that Mia would like to have visits with
Rosa, even flying out to Oklahoma, but that she wanted to be
adopted by her foster family. The court denied Rosa’s section
388 petition. The court acknowledged there had been a
change in circumstances justifying the filing of the 388
petition, given that Rosa was previously unaware Mia was in
the dependency system “because the mother was not being
honest with [Rosa].” However, the court found that the
requested relief was not in Mia’s best interests because Mia




                                15
was in a safe, stable placement with her younger half-siblings,
and the caregivers sought to adopt all three children. As a
central part of its rationale, the court emphasized that it
lacked sufficient evidence that father was even Mia’s real
father, as the DNA test proffered by Rosa was not
authenticated, father had not come forward to ask for a DNA
test in California, and a different man’s name (K.M.-H.)
appeared on Mia’s birth certificate. The court reasoned that
because father was only an alleged father, Rosa’s status could
be no greater than father’s, and neither one had custodial
rights to Mia.
       The juvenile court next turned to father’s section 388
petition, stating the court was aware father’s petition was
based on Ansley. The court would grant a hearing “but the
court itself went through great pains with the Department
and them conducting due diligences on him in trying to locate
him. [¶] And so while I’m granting this particular hearing,
I’m not hopeful that the hearing [sic] will actually be granted
on its merits because the Department has gone through the
thorough assessment and analysis and due diligence in trying
to find him. [¶] And, again, the father would also have to meet
that second prong of best interest, just like I imposed on the
grandmother. That is the law. That is the requirement.”
The court scheduled the hearing on father’s section 388
petition for June 22, 2021, the same day as the section 366.26
hearing, and directed the Department to file a response in
advance.
       The court asked father about his address and possible
Indian heritage, and advised father of his obligation to meet
with a financial evaluator to confirm he was entitled to




                               16
appointed counsel. After the court noted it had already found
father to be an alleged father, and it did not have a request for
a DNA test, father’s counsel said she would refile the request.
Father himself interjected to express that he was willing to
take another DNA test, and was willing to do whatever was
necessary to have Mia in Oklahoma. Father noted paternal
grandmother helped him out because he was pretty young
and, referring to Mia, said “We love her here. We would love
to have her over here.” The same day, the court signed a DNA
testing order. The court’s minute order stated that father’s
request for a DNA test to determine paternity was granted
and the results were to be filed on or before June 15, 2021.
      In early June 2021, mother filed a section 388 petition,
seeking to take the section 366.26 hearing off calendar and to
have reunification services reinstated. The court scheduled
mother’s section 388 petition to be heard the same day as the
section 366.26 hearing.
      In an interim review report filed June 14, 2021, the
Department reported that samples had been collected for
father’s DNA test, and results were still pending as of June 11,
2021. The report contained the following summary of the
Department’s search efforts: “During the life of the case
[Department] staff has asked mother, child Mia, paternal
family members, [N.G’s father], and searched public media
regarding father’s whereabouts.” Echoing and adding new
details to prior statements made in the Department’s six-
month review report and its section 366.26 report, the social
worker explained that during the few in-person or phone
conversations with mother, the social worker asked mother
“multiple times about father’s whereabouts and other relative




                                17
members.” In contrast to the absence of such detail in the
Department’s earlier reports, the June 14, 2021 interim
review report stated that mother had been asked for phone
numbers of any paternal family members, and mother
responded she did not have them and they might be stored on
older phones. The June 14, 2021 report also echoed earlier
statements that mother did not understand why the
Department wanted the information because paternal family
was not in the picture. The social worker explained that the
two missing fathers needed to know the children were
dependents, and mother would go back and forth, sometimes
stating she did not know their whereabouts and other times
stating she would reach out to them and provide the social
worker’s contact information. The social worker noted, “It is
clear that mother was dishonest as to not knowing of the
father’s whereabouts and concealed information as to the
father’s whereabouts.” The social worker also claimed that,
although the court had ordered no family reunification for
father in January 2020, “the Department continued to inquire
of his whereabouts with maternal family,” since mother and
Mia had identified him as Mia’s biological father.
       The Department gave the following description of the
Department’s first contact with father: “In the month of
October 2021, [the social worker] was able to locate father
[A.M.] Paternal family was able to provide [father’s]
information and immediately established communication with
him. During the few conversations father was informed of
Mia’s foster care status. Father stated that he wanted his
daughter sent to [Rosa] as she cared for her when she was a
baby and traveled to her, but didn’t indicate wanting to




                               18
reunify with Mia.” The Department recommended denying
father’s section 388 petition.

Hearings on Parents’ Section 388 Petitions and
Termination of Parental Rights Under Section 366.26

       On June 22, 2021, the court started by considering the
section 388 petitions filed by father and mother. The court
denied father’s section 388 petition after argument from the
parties. The court’s ruling included conflicting statements
about whether the Department had exercised reasonable
diligence in its efforts to locate father, stating that “the
Department may not have conducted enough of a due diligence
to find [father] . . .” but also noting (incorrectly) that mother
had made statements that father had left Oklahoma, so the
Department had no reason to look there. The court also found
that it was not in Mia’s best interests to be placed in father’s
care, noting that father had not shown any desire to reunify
with Mia and was not personally requesting custody.
       The court denied mother’s section 388 petition, finding
insufficient changed circumstances and that it was not in the
children’s best interests. It also terminated parental rights as
to Mia, R.V., and S.V. under section 366.26, finding that the
children were adoptable and that no statutory exception to
adoption applied. Mother and father timely appealed.




                                19
                        DISCUSSION

Standard of Review

      We review the court’s ruling on the section 388 petition
for abuse of discretion (In re E.S. (2011) 196 Cal.App.4th 1329,
1335), but consider de novo whether inadequate notice
violated father’s due process rights. (In re J.H. (2007) 158
Cal.App.4th 174, 183). An error in attempted notice is subject
to a harmless beyond a reasonable doubt standard of
prejudice. (In re Marcos G. (2010) 182 Cal.App.4th 369, 387
(Marcos G.); In re J.H., supra, 158 Cal.App.4th at p. 183.)9

Father’s Paternity Status

       Father’s opening brief begins with a contention that the
juvenile court erroneously failed to recognize father as a
biological father. “‘Dependency law recognizes three types of
fathers: presumed, alleged and biological.’ [Citation.] A
biological father is one whose paternity of the child has been
established, but who has not established that he qualifies as the
child’s presumed father under Family Code section 7611.


      9 In his opening brief, father argues that a constitutional
due process violation should be considered structural error, but
alternatively argues the court’s error is not harmless beyond a
reasonable doubt. The question of whether a due process
violation is structural error in the dependency context is
currently under review in the California Supreme Court. (See In
re Christopher L. (Cal. 2021) 275 Cal.Rptr.3d 231, reviewing In re
Christopher L. (2020) 56 Cal.App.5th 1172, 1188.)




                                20
[Citation.] ‘A man who may be the father of a child, but whose
biological paternity has not been established, or, in the
alternative, has not achieved presumed father status, is an
“alleged” father.’” (In re Kobe A. (2007) 146 Cal.App.4th 1113,
1120 (Kobe A.).) “A father’s status is significant in dependency
cases because it determines the extent to which the father may
participate in the proceedings and the rights to which he is
entitled. [Citation.] ‘Presumed father status ranks highest.’
[Citation.] Presumed father status entitles the father to
appointed counsel, custody (absent a finding of detriment), and a
reunification plan.” (In re T.R. (2005) 132 Cal.App.4th 1202,
1209.) “Due process for an alleged father requires only that he be
given notice and an opportunity to appear and assert a position
and attempt to change his paternity status.” (Kobe A., supra, 146
Cal.App.4th at p. 1120.) “The court may provide reunification
services to a biological father, if it determines that the provision
of services will benefit the child. (§ 361.5, subd. (a).)” (Ibid.)
       In the current case, the court had ordered DNA testing for
father, but the results were still outstanding at the time of the
June 22, 2021 hearing. Since even an alleged father is entitled to
notice, we decline to consider whether the court’s implicit
decision to proceed with the section 366.26 hearing without
waiting for the results of father’s DNA test was error.

Father’s Due Process Challenge – Applicable Law

      “A section 388 petition is the appropriate method for
raising a due process challenge based on lack of notice.” (In re
Daniel F. (2021) 64 Cal.App.5th 701, 711 (Daniel F.); In re
Justice P. (2004) 123 Cal.App.4th 181, 188 (Justice P.); Ansley,




                                21
supra, 185 Cal.App.3d at pp. 487–488. “It is settled beyond
dispute that if a parent proves the absence of due process
notice to him in juvenile dependency proceedings a ‘fatal
defect’ exists in the jurisdiction of the juvenile court to have
entered the dependency judgment.” (Ansley, supra, 185
Cal.App.3d at p. 483; In re R.A. (2021) 61 Cal.App.5th 826,
836.)
      “Although alleged fathers, as distinguished from
presumed fathers, have fewer rights in dependency
proceedings and are not entitled to custody, reunification
services, or visitation [citation], they nonetheless possess due
process rights to be given notice and an opportunity to appear,
to assert a position, and to attempt to change their paternity
status [citation]. When an alleged father claims that a lack of
notice of the proceedings caused him to fail to achieve
presumed father status prior to expiration of the reunification
period, his remedy is to file a section 388 petition. [Citation.]”
(Daniel F., supra, 64 Cal.App.5th at p. 712.)
      “Notice is both a constitutional and statutory
imperative. In juvenile dependency proceedings, due process
requires parents be given notice that is reasonably calculated
to advise them an action is pending and afford them an
opportunity to defend.” (In re Jasmine G. (2005) 127
Cal.App.4th 1109, 1114.) “‘A parent’s fundamental right to
adequate notice and the opportunity to be heard in
dependency matters involving potential deprivation of the
parental interest [citation] has little if any, value unless that
parent is advised of the nature of the hearing giving rise to
that opportunity, including what will be decided therein. Only
with adequate notice can one choose to appear or not, to




                                 22
prepare or not, and to defend, or not.’ [Citation.]” (Daniel F.,
supra, 64 Cal.App.5th at p. 712.)
       “There is no due process violation where a child welfare
services agency has exercised reasonable diligence to provide
notice to a parent whose whereabouts are unknown.
[Citation.] On this score, reasonable diligence ‘denotes a
thorough, systematic investigation and an inquiry conducted
in good faith.’ [Citation.] It includes searching not only
‘standard avenues available to help locate a missing parent,’
but ‘“specific ones most likely, under the unique facts known
to the [Agency], to yield [a parent’s] address.”’ [Citations.]”
(Daniel F., supra, 64 Cal.App.5th at p. 712.)
       “‘Social services agencies, invested with a public trust
and acting as temporary custodians of dependent minors, are
bound by law to make every reasonable effort in attempting to
inform parents of all hearings. They must leave no stone
unturned.’” (Daniel F., supra, 64 Cal.App.5th at p. 711.)
“‘[B]ecause the failure to give notice carries such grave
consequences in the dependency court,’ ‘[w]here [the agency]
fails even to make an effort to provide [the parent] the
procedural safeguard of notice, reversal is mandated.’ (In re
DeJohn B. (2000) 84 Cal.App.4th 100, 102, 107, 109–110
(DeJohn B.) [reversing termination of parental rights where
mother was not given notice of the six-month hearing at which
reunification services were terminated and section 366.26
hearing was scheduled].)” (In re R.A., supra, 61 Cal.App.5th
at p. 836.)




                                23
The Court Erred in Denying Father’s Section 388
Petition

   A. No Reasonably Diligent Search for Father

       The evidence before the juvenile court in this case was
woefully inadequate to support a finding that the Department
exercised reasonable diligence trying to find father, given the
unique facts already known to the Department. Despite
consistent reports from multiple sources that father and Rosa
lived in Oklahoma, the Department made no documented
efforts to search Oklahoma-specific databases or to search
specific avenues most likely to identify father’s whereabouts.
Instead, beyond a “telephone directory clearance” database
that yielded seven California addresses and two Oklahoma
addresses, and a proprietary database that yielded no
matches, the Department only searched California and federal
databases, and took negligible steps to inquire with family
members who might have additional information. The
Department’s lack of due diligence deprived father of the
opportunity to appear at the jurisdictional hearing, to
establish paternity and elevate his status above that of an
alleged parent, and to seek custody of Mia.
       In Daniel F., the trial court erred in denying father’s
section 388 petition based on defective notice, where the
agency’s “due diligence efforts were limited to databases of
records for California and Alameda County, even though the
Agency was told by [relatives] that Father resided in Mexico.”
(Daniel F., supra, 64 Cal.App.5th at p. 713.) Similarly, in In
re D.R. (2019) 39 Cal.App.5th 583, the court found service by




                                24
publication was invalid because the child welfare services
agency had not exercised due diligence in its attempts to
locate father. The agency “searched almost two dozen United
States government databases, well aware Father had been
deported to Mexico,” but ignored the “most likely means of
being able to actually identify Father and gain his contact
information to notify him,” such as asking for help from his
children who were in contact with him through social media.
(In re D.R., supra, 39 Cal.App.5th at pp. 591–592.)
       Here too, the Department failed to investigate the most
likely avenues for locating father. According to the
Department’s November 2019 detention report, maternal
grandmother told the social worker that Mia goes to
Oklahoma every summer to spend time with father and Rosa,
but she no longer had any identifying or contact information
for father or Rosa, because Rosa had recently deleted her
Facebook account. After that, there is no evidence that any
social worker asked maternal grandmother if she had any
additional information that might help locate father or Rosa,
such as common friends, or more specific location information,
or travel records from Mia’s trips to see Rosa. We find nothing
in the record to show that the Department even asked when
maternal grandmother was last in contact with Rosa or father,
or when Mia last visited Oklahoma (which, as it turns out,
was quite recently for a several month period).
       Instead, the Department’s only documented search
efforts were interviewing mother and Mia—both of whom
stated in November 2019 that father lives in Oklahoma—and
running searches on standard California and federal
databases, plus a telephone directory clearance database that




                               25
produced two incorrect Oklahoma addresses. Despite the
Department itself stating in a January 3, 2020 last minute
information that its due diligence search for father was
incomplete, the juvenile court found notice proper as to all
parties at the January 9, 2020 jurisdiction and disposition
hearing. Moreover, citing the admittedly incomplete search,
the court ordered that father could not have contact with Mia
without first contacting the Department. Despite its own
admission of an incomplete search, the Department did not
take the initiative to make any additional, documented efforts
to search for father except for cursory discussions with
mother, who displayed reluctance to permit father’s
participation in the proceedings, and half-sister N.G.’s
paternal great aunt, an unlikely source of helpful information.
It was not until Rosa contacted the Department in October
2020, some eleven months after the incomplete due diligence
efforts, that she and father were made aware of the
proceedings. As a consequence of these shortcomings, the
Department and the court appear to have turned the search
and notice requirements upside down, with the Department
recommending, and the court ordering, that father could not
contact Mia without first contacting the Department.
       The juvenile court’s own statements at the June 22,
2021 hearing about whether the Department had exercised
reasonable diligence were somewhat equivocal. To the extent
the decision to deny father’s section 388 petition was based on
a finding of reasonable diligence, it is unsupported by the
record evidence.




                                26
   B. Improper Consideration of Mia’s Best Interests

       The Department contends, and the juvenile court found,
the relief father was seeking under section 388 was not in
Mia’s best interests. We conclude that the juvenile court erred
in relying on Mia’s best interests as a basis for overcoming the
lack of notice to father and denying father’s section 388
petition.
       The analysis of a section 388 petition is “different when
a parent shows he did not receive notice of the dependency
petition in violation of due process.” (In re R.A., supra, 61
Cal.App.5th at p. 837; see also Ansley, supra, 185 Cal.App.3d
at pp. 490–491 [it is always in minor’s best interests to have
dependency adjudication based on participation of all
interested parties entitled to notice].) In Daniel F., the
juvenile court denied father’s section 388 petition without an
evidentiary hearing, reasoning that the agency could not be
faulted for its failure to find father, who had minimal contact
with the minor, and there was insufficient evidence that
holding a hearing or granting father relief would be in the
minor’s best interest. (Daniel F., supra, 64 Cal.App.5th at p.
710.) The appellate court reversed, not only because the
agency’s efforts to find father were inadequate (id. at pp. 711–
714), but also because the juvenile court erroneously
considered minor’s best interests (id. at pp. 715–716).
Addressing the agency’s argument that the father was only an
alleged father who had not yet established paternity, the
appellate court explained, “[f]ather was deprived of notice of
critical proceedings during which he could have established
paternity and asserted parental rights. Though we are keenly




                                27
mindful of [minor’s] interests in having a stable placement as
soon as possible, a ‘best interests’ showing was not required
under the circumstances. ([In re] R.A., supra, 61 Cal.App.5th
at pp. 836–838; Ansley, supra, 185 Cal.App.3d at pp. 490–
491.)” (Daniel F., supra, 64 Cal.App.5th at p. 716.)
       The appellate court in In re R.A. similarly concluded that
the best interest prong of section 388 does not apply “when a
parent shows he did not receive notice of the dependency petition
in violation of due process.” (In re R.A., supra, 61 Cal.App.5th at
p. 836.) In that case, the parties and the juvenile court agreed
that defective notice satisfied the “changed circumstances” prong
of father’s section 388 petition, but the trial court denied the
petition, because setting aside all prior findings and orders was
not in the child’s best interests. (Id. at p. 835.) The appellate
court reversed, relying on the reasoning in Ansley, supra, 185
Cal.App.3d at page 490–401 that “it is implicit in the juvenile
dependency statutes that it is always in the best interests of a
minor to have a dependency adjudication based upon all material
facts and circumstances and the participation of all interested
parties entitled to notice.” (Ansley, supra, 185 Cal.App.3d at pp.
490–491; In re R.A., supra, 61 Cal.App.5th at pp. 836–837 [“no
additional showing of best interest to the child is necessary].)
       In the current appeal, the Department argues the juvenile
court correctly applied Justice P., supra, 123 Cal.App.4th at page
190, when it considered Mia’s best interests as a basis for
denying father’s section 388 petition. The Justice P. court
distinguished Ansley on its facts and procedural posture, pointed
out that the dependency statutory scheme was different when
Ansley was decided in 1987, and commented that “Ansley is a
lofty expression of how the dependency system would work under




                                28
ideal circumstances, but does not reflect the all too often harsh
reality of how these cases proceed.” (Justice P., supra, 123
Cal.App.4th at p. 191.) Rejecting the argument that any section
388 petition alleging a prima facie notice violation necessarily
meets the “best interests” showing, Justice P. reasoned that
where reasonable efforts have been made, but a missing parent
later surfaces, “it does not automatically follow that the best
interests of the child will be promoted by going back to square
one and relitigating the case.” (Id. at p. 191.)
       We find Daniel F. and In re R.A. to be more applicable and
persuasive than Justice P. in the circumstances present here,
where an agency’s search efforts are unreasonably lacking, and
the failure to notify a parent leads to a prejudicial delay in
participation. The Justice P. court reasoned that removing
discretion to deny a section 388 hearing based on best interests
“would be antithetical to not only the section 388 process but also
to the current dependency system as a whole.” (Justice P., supra,
123 Cal.App.4th at p. 190.) Such an approach ignores the key
role of the child services agency entrusted with searching for a
child’s parents. “We cannot accept the idea that an agency may
completely ignore its duty to search for a missing parent and
then, should the missing parent show up, rely on the best interest
of the child to preclude that parent from participating in the
dependency case.” (In re R.A., supra, 61 Cal.App.5th at p. 839.)
Allowing a child’s best interests to act as a counterbalance to the
agency’s due diligence obligations would turn one of the key goals
of the dependency statutory scheme on its head, reducing the
chance of family reunification while simultaneously rewarding
inadequate efforts to notify parents. We therefore conclude the




                                29
juvenile court erred by denying father’s section 388 petition based
on Mia’s best interests.

   C. Passage of Time Before Father’s Section 388 Petition

       The Department also argues that father’s own delay in
seeking section 388 relief exacerbated the impact on Mia’s best
interests, as Mia had been living with her foster family for 18
months at the time of father’s section 388 hearing. We disagree,
primarily because the record does not support the Department’s
implied argument that father was to blame for the delay. “In
determining whether the petition makes the necessary showing,
the court may consider the entire factual and procedural history
of the case.” (Justice P., supra, 123 Cal.App.4th at p. 189.)
       The Department correctly observes that father did not
appear at the very first opportunity after he learned of the
dependency proceedings, the October 27, 2020 six-month review
hearing. However, that hearing took place just a little over three
weeks after father’s first phone call with the Department. The
record does not include any evidence showing whether or when
the social worker provided father with information about how to
request appointment of an attorney, or any of the other
information usually provided to a parent before an initial
dependency hearing. (In re Daniel F., supra, 64 Cal.App.5th at p.
714 [agency’s “failure to provide Father with the statutorily
required materials denied him adequate notice of his rights and
the ability to access procedures for establishing paternity and
obtaining reunification services”].) At the time of the October 27,
2020 hearing, the Department’s recommendation was to request
an ICPC for possible placement with Rosa, which was in




                                30
accordance with the wishes father had expressed in his
discussion with the social worker when he was told about the
hearing. Instead of continuing the hearing to permit the
Department to inquire into the reason for father’s non-
appearance, and without any evidence or the benefit of a
completed JV-505 form from father, the court proclaimed that
neither father nor Rosa had any custodial rights over Mia, and
that the ICPC request was not in Mia’s best interests. Since the
Department was recommending the ICPC, and father was not
fully advised of what additional issues might be addressed at the
hearing, or how to protect his interests, father’s non-appearance
did not remedy or excuse the Department’s failures. (Daniel F.,
supra, 64 Cal.App.5th at p. 712 [the right to adequate notice has
little if any value where a parent is not advised of the nature of
the proceeding and what will be decided; adequate notice is
essential for a parent to choose to appear or not].)
        The next report filed by the Department after the October
2020 six-month review hearing was the February 2021 section
366.26 report, which stated that father had acknowledged he was
Mia’s biological father, he was aware of the upcoming section
366.26 hearing, he had called the number provided and was
assigned an attorney, and he was ready to establish paternity.
The report gave no information about the time frame of these
events, nor did it specify when father had been interviewed.
Father was present at the February 2021 hearing, and his
attorney made a special appearance, but because notice was not
proper, the hearing was continued to June 2021. While it might
be argued that father’s attorney could have acted more promptly
in filing the section 388 motion alleging a due process violation,
we are not inclined to speculate, based on the limited record




                                31
before us, about the reasons for the delay, nor are we prepared to
blame the delay on father.

Prejudicial Error

       The Department contends father’s lack of involvement
since he learned of the proceedings in October 2020 shows that
any notice error was harmless. However, considered against
the absence of any documentary evidence showing that the
Department timely provided father a copy of the petition or
required notices about how to assert paternity and request
appointment of counsel, we find prejudicial error.
       After father first spoke with the social worker on
October 2, 2020, the Department’s last minute information
simply stated that father was informed of the future hearing
date (presumably the upcoming six-month hearing), that the
social worker would forward the information to court, and
father stated he would be calling WebEx the day of the
hearing. On the same day, the Department mailed father
notice of the upcoming six-month review hearing. We do not,
however, find in the record any proof of service showing when
(or whether) the petition or the JV-505 was mailed to father.
Father’s failure to attend the six-month hearing on October
27, 2020, when the court denied the Department’s
recommendation to request an ICPC for Rosa, is not enough to
support a finding that the violation of his due process rights
was harmless beyond a reasonable doubt. (In re J.H., supra,
158 Cal.App.4th at p 183 [harmless beyond a reasonable doubt
standard of prejudice].)




                                32
       The court denied the Department’s October 15, 2020
recommendation for an ICPC to pave the way for placement
with Rosa on the ground that father was only an alleged
father and had not yet appeared in court to assert paternity.
However, if the Department had properly noticed father at the
outset of the dependency proceeding, it is reasonably likely
that the court would have viewed the recommendation for an
ICPC and consideration of placement with Rosa differently.
Indeed, the Legislature has articulated a clear preference for
relative placement in dependency cases. (In re Stephanie M.
(1994) 7 Cal.4th 295, 320 [Legislature’s intent is to command
that relatives be assessed and considered favorably, subject to
the juvenile court’s determination]; Fam. Code, § 7950
[placement shall, if possible, be made in the home of a relative,
unless the placement would not be in the best interest of the
child]; see also In re Isabella G. (2016) 246 Cal.App.4th 708,
722–723.) As father points out, placement and possibly legal
guardianship with Rosa would be a more favorable outcome
for father.
       Later events also reinforce our finding of prejudicial
error. By February 2021, father had reported he had been
assigned an attorney and was ready to establish paternity.
Father’s counsel made special appearances on his behalf in
February and April 2021, and father was present at both
hearings. In May 2021, father’s attorney filed the JV-505
statement of parentage, seeking a parentage judgment.
Father’s JV-505 stated he openly acknowledged Mia to be his
child and spent vacations with her. By the June 2021 hearing,
father had already sought recognition as Mia’s biological
father; if granted that status, he could ask the court to




                                33
exercise its discretion to order reunification services. “The
court may provide reunification services to a biological father,
if it determines that the provision of services will benefit the
child. (§ 361.5, subd. (a).)” (Kobe A., supra, 146 Cal.App.4th
at p. 1120.) On this record, we decline the Department’s
invitation to assume that father would not have appeared at
earlier hearings had the Department promptly discharged its
duties to provide him with proper notice.
        We find the court’s denial of father’s section 388 petition
was prejudicial error. We also vacate the court’s order
terminating parental rights under section 366.26. (In re Al.J.
(2019) 44 Cal.App.5th 652, 675.) We acknowledge that our
decision today will further delay permanency for Mia. We
emphasize that nothing in our opinion should be construed as
preventing the court from considering facts and circumstances
that have arisen since the filing of this appeal when it
conducts a new jurisdiction and disposition hearing as to
father. (In re Alexandria P. (2014) 228 Cal.App.4th 1322, 1357
[ensuring juvenile court applies correct legal standard does
not preclude the court from considering post-appeal
developments].)
        Although mother filed a separate appellate brief joining
in father’s arguments on appeal, and our decision has the
effect of restoring mother’s parental rights, we emphasize that
the court’s October 27, 2020 order terminating mother’s
reunification services and the June 22, 2021 order denying
mother’s section 388 petition remain unchallenged. In other
words, nothing in our decision requires the juvenile court to
revisit its prior decisions concerning mother.




                                 34
                         DISPOSITION


       The juvenile court’s order denying father’s section 388
petition is reversed, the order terminating parental rights is
vacated as to Mia M. only, and the matter is remanded for the
court to conduct a new jurisdiction and disposition hearing on
issues involving father only. In all other respects, the juvenile
court’s orders are affirmed.




                                      MOOR, J.



We concur:




             RUBIN, P. J.




             KIM, J.




                                 35